UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 15-3475
                                    _____________

                   IN RE: MODAFINIL ANTITRUST LITIGATION


                 Mylan Laboratories, Inc.; Mylan Pharmaceuticals Inc.;
               Ranbaxy Laboratories, Ltd; Ranbaxy Pharmaceuticals, Inc.,
                                                       Appellants
                                  ______________

                   On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            District Court No. 2-06-cv-01797
                  District Judge: The Honorable Mitchell S. Goldberg
                                  _________________


               Before: SMITH, JORDAN, and RENDELL, Circuit Judges

                                  _________________

                            ORDER AMENDING OPINION
                                _________________


      The opinion filed September 13, 2016 is amended solely as to the listing of Paul

B. Hewitt, Esq. and Catherine Creely, Esq. on the opinion and not as to the substance of

the opinion itself. Mr. Hewitt and Ms. Creely should have been listed as members of

Akin Gump Strauss Hauer & Feld in Washington, DC. Mr. Hewitt was omitted from the

listing of counsel and Ms. Creely was erroneously listed as a member of Cohn & Marks

in Washington, DC. The opinion is amended as follows:
Paul B. Hewitt
C. Fairley Spillman
Catherine E. Creely
Akin Gump Strauss Hauer & Feld
1333 New Hampshire Avenue, N.W.
Suite 400
Washington, DC 20036

For the Court,


Marcia M. Waldron, Clerk
Date: September 29, 2016
PDB/cc: All Counsel of Record